Citation Nr: 0727391	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for postoperative 
ulcerative colitis, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
October 1976.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 decision of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that increased from 10 percent to 30 percent the 
scheduler evaluation for chronic ulcerative colitis.  The 
veteran's appeal continues as she is presumed to be seeking 
the maximum evaluation assignable per AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The RO increased the rating for the veteran's ulcerative 
colitis from 10 percent (effective from February 1, 1983) to 
30 percent (effective January 16, 2004).  The veteran did not 
file a notice of disagreement with the effective date 
assigned by the RO in May 2004.  Consequently, the sole 
matter remaining for the Board's consideration is entitlement 
to a current schedular rating in excess of 30 percent.  
Should the veteran wish to appeal for entitlement to an 
earlier effective date, she must specifically raise that 
matter.  See Henderson v. West, 11 Vet. App. 245, 246 (1998) 
[assignment of effective date is a separate element of a 
claim as to which a claimant must file a jurisdiction-
conferring Notice of Disagreement (NOD)].  Hence, the issue 
has been characterized as stated.


FINDING OF FACT

The veteran's chronic ulcerative colitis is no more than 
moderately severe with frequent exacerbations; it is not 
severe, it does not cause numerous attacks a year and 
malnutrition, and it does not leave the veteran's health only 
fair during remissions.




CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for chronic 
ulcerative colitis is not warranted. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7323 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in her possession.  See June 2004 letter.  The 
appellant was also, as part of a June 2006 letter, provided 
notice as to what was needed to establish effective dates for 
the increased rating claim on appeal, as outlined by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  




Legal Criteria

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can be determined, the 
average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2006); see, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where, as here, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
 Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

A 10 percent rating is warranted for ulcerative colitis, when 
moderate; with infrequent exacerbations.  A 30 percent rating 
is warranted when the disability is moderately severe; with 
frequent exacerbations.  A 60 percent rating is warranted 
when the disability is severe; with numerous attacks a year 
and malnutrition, and health only fair during remissions.  A 
100 percent rating is warranted when the disability is 
pronounced; resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess.  38 C.F.R. § 4.114, Diagnostic Code (Code) 7323.




Factual Background

The veteran claims entitlement to a rating in excess of the 
30 percent rating currently assigned to her service-connected 
chronic ulcerative colitis.  She specifically argues that a 
60 percent rating is warranted.  See attachment to VA Form 9, 
dated in April 2005.  The RO found that a 60 percent rating 
was not warranted under the facts of the case.  The Board 
agrees.  

The veteran contends that she has lost a substantial period 
of time from her job as a result of her colitis.  She adds 
that the pain and fatigue are constant and that she has 
severe diarrhea at least three to four times a week.  See VA 
Form 9 attachment.  She essentially claims that she only does 
well with her disorder when taking Prednisone.  Id.   

In a September 2002 letter, a private Doctor of Osteopathy 
noted that after his examination of the veteran, her 
ulcerative colitis seemed to be doing well.  

An October 2002 private surgical pathology report shows a 
diagnosis of active chronic colitis.  

Other private medical records note complaints of left lower 
quadrant pain (January 2002, October 2003 and June 2004), 
quiescent colitis and acute self-limited colitis (April 
2004), bilateral lower quadrant pain (May 2004), and reduced 
abdominal pain (July 2004).

On VA examination in May 2004 the veteran complained of 
ongoing abdominal pain and diarrhea.  She noted some weight 
loss, about seven to eight pounds.  [Private medical records 
dated in June 2001 and June 2004 show that the veteran 
weighed 181 pounds].  She complained of missing work due to 
her abdominal pain.  She also complained of some anorexia, 
adding that when her disorder was acute she remained on a 
liquid diet.  Recurrent and chronic colitis with partial 
control with continued medication was diagnosed.  

Private prescription records show that Prednisone was 
prescribed in October 2004.  

An April 2005 private medical history and physical report 
shows that the veteran had a history of colitis, that was not 
very well controlled over the last two to three years, with 
frequent complaints of watery multiple bowel movements.  She 
was dehydrated.  The veteran was admitted.  The discharge 
summary, dated three days after the veteran's admission, 
noted that the veteran presented after a one-week history of 
diarrhea, frequent bowel movements, and abdominal pain.  
During her hospitalization she was transitioned to oral 
Prednisone.  At discharge she was improved that she had 
fairly normal bowel movements and her abdominal pain had 
decreased to virtually zero.

A June 2005 private progress note reveals that the veteran 
weighed 175 pounds.  She complained of increasing diarrhea 
and left lower quadrant pain.  She informed the examiner that 
she had seven to eight bowel movements a day.  Tapering off 
prednisone was noted to worsen her disorder.  Examination 
showed mild left lower quadrant pain.  The supplied diagnosis 
was ulcerative colitis with exacerbation while tapering off 
Prednisone.  The veteran was noted not to be in remission.  

A June 2005 VA medical record notes that the veteran weighed 
178 pounds.  It was reported that she was put on Prednisone 
in April.  She reported no recent changes in weight, and 
noted that her appetite was good.  Ulcerative colitis was 
diagnosed.  

An August 2005 VA consult report notes that the veteran was 
well-nourished.  

Analysis

The veteran's ulcerative colitis has been symptomatic over 
the years, necessitating surgery and one three-day period of 
hospitalization.  There is no dispute that flare-ups of her 
chronic ulcerative colitis persist.  However, the medical 
evidence does not substantiate that the veteran, in the past 
few years encompassed by this appeal period, has experienced 
numerous attacks of ulcerative colitis each year or that she 
suffers from malnutrition.

Although the veteran asserted in May 2004 that she had some 
weight loss, record review shows that her weight has remained 
fairly steady (between 175 to 181 from 2001 to 2005).  This 
clearly is not indicative of malnutrition.  In fact, while 
the veteran in May 2004 complained of anorexia symptoms, a 
diagnosis of malnutrition is not of record.  

In order to be entitled to assignment of a rating higher than 
30 percent for ulcerative colitis, there must be objective 
evidence of severe impairment; with numerous attacks a year 
and malnutrition, the health only fair during remissions. 
 This has not been demonstrated.  The veteran is clearly 
shown to have had positive results with the use of 
Prednisone.  Without medical evidence of more severe 
ulcerative colitis symptomatology, the claim for increase 
cannot be granted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating greater than 30 
percent is not warranted.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A rating higher than 30 percent for chronic ulcerative 
colitis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


